DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities:  claim 30 depends on claim 30.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance: 
Claim 16 recites the broad recitation “at least one position sensor”, “at least one digital interface”, “at least one phase sensor”, and “at least one incremental interface” (which broadest interpretation requires at least two…), and the claim also recites “the position sensor”, “the digital interface”, “the phase sensor”, and “the incremental interface” which is the narrower statement of the range/limitation, respectively (which requires the presence of one…). Claim 17, also recites “the digital interface” and “the incremental interface” which is the narrower statement of the range/limitation, respectively on claim 1 (which requires the presence of one…). Claim 18 – 20 are also rejected for depending on claim 17. Claim 23, also recites “the incremental interface” which is the narrower statement of the range/limitation, respectively on claim 16 (which requires the presence of one…). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Clarification and amendment are kindly requested. It is suggested to keep the use of the same language.
Claims 17 – 24 are also rejected for depending on claim 16.
Claim 25 recites the broad recitation “at least one absolute position signal”, and “at least one incremental signal” (which broadest interpretation requires at least two…), and the claim also recites “the absolute position signal” and “the incremental interface” which is the narrower statement of the range/limitation, respectively (which requires the presence of one…). Claim 26, also recites “the absolute position signal” and “the incremental signal” which is the narrower statement of the range/limitation, respectively on claim 25 (which requires the presence of one…). Claim 18 – 20 are also rejected for depending on claim 17. Claim 27 is also rejected for depending on claim 26. Claim 27, also recites “the absolute position signal” which is the narrower statement of the range/limitation, respectively on claim 25 (which requires the presence of one…). Claim 28 is also rejected for depending on claim 27. Claim 28, also recites “the absolute position signal” which is the narrower statement of the range/limitation, respectively on claim 25 (which requires the presence of one…). Claim 29 is also rejected for depending on claim 28. Claim 29, also recites “the absolute position signal” which is the narrower statement of the range/limitation, respectively on claim 25 (which requires the presence of one…). Claim 30, also recites “the absolute position signal” which is the narrower statement of the range/limitation, respectively on claim 25 (which requires the presence of one…). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Clarification and amendment are kindly requested. It is suggested to keep the use of the same language.
Claims 26 – 30 are also rejected for depending on claim 25.

Allowable Subject Matter
Claims 16 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 16, the prior art of record does not teach claimed limitation: “at least one sensor wheel which is connectable to the rotating element, the sensor wheel having a sensor wheel profile; at least one position sensor; at least one phase sensor; at least one digital interface; and
at least one incremental interface” in combination with all other claimed limitations of claim 16.
Regarding Claims 17 – 24, the claims would be allowable as they further limit claim 16.
Regarding Claim 25, the prior art of record does not teach claimed limitation: “a) generating at least one absolute position signal using of at least one position sensor; b) generating at least one incremental signal using at least one phase sensor; c) outputting the absolute position signal to at least one control unit via at least one digital interface; d) outputting the incremental signal to the control unit via at least one incremental interface” in combination with all other claimed limitations of claim 25.
Regarding Claims 26 – 30, the claims would be allowable as they further limit claim 25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stubner et al. (US 2020/0303987 A1) suggests a signal detector for the detection of the rotary position is arranged, which cooperates with a sensor element which is fastened in axial opposition on the plug housing (see claim 13).
Tada (US 2020/0228035 A1) discloses wherein the magnet is fixed on the rotary shaft at a position where the origin position is synchronized with the absolute origin position of the rotary shaft (see claim 1).
McLaughlin et al. (US 2020/0032845 A1) teaches a plurality of sensors coupled to the stator and adjacent the stator inner surface, the plurality of sensors comprising: a first sensor and a second sensor, each sensor positioned to detect the radial position of the rotary shaft via the first target and transmit a radial position feedback signal, and a third sensor positioned to detect the axial position of the rotary shaft via the second target and transmit an axial position feedback signal (see claim 15).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        6/4/2022